Citation Nr: 1201743	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In November 2009, and January 2011, the Board remanded the claim for additional development.  

In July 2009, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The Veteran does not have hypertension that was caused or aggravated by his active military service, or by a service-connected disability. 


CONCLUSION OF LAW

Hypertension was not caused or aggravated by service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has hypertension was caused or aggravated by his service-connected diabetes mellitus type II.   

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for hypertension, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In April 2006, the Veteran filed his claim.  VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's claim was pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Service connection is currently in effect for diabetes mellitus, type II, posttraumatic stress disorder, and erectile dysfunction.

A review of the Veteran's service treatment records does not show any relevant treatment.  The Veteran's separation examination report, dated in May 1969, shows that his heart was clinically evaluated as normal, and that his blood pressure was 140/74.  In an accompanying "report of medical history," he denied having had high or low blood pressure.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1973 and 2011.  

VA progress notes, dated in 1980, a June 1980 VA Agent Orange protocol examination report, and private treatment reports, dated between 1973 and 2005, do not contain any relevant findings or diagnoses.  

VA progress notes, dated between 2004 and 2010, show that the Veteran was noted to have white coat hypertension beginning in 2004.  

A VA examination report, dated in July 2005, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report notes a history of white coat hypertension "for several years."  The Veteran stated he began taking medication for control of his hypertension in June 2005.  The relevant assessments were type 2 diabetes mellitus, and "hypertension not secondary to diabetes as it predates the diagnosis of diabetes."

A VA examination report, dated in January 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The diagnosis was essential hypertension.  The examiner concluded that the Veteran's hypertension was not caused by his diabetes mellitus, type 2.  The examiner further concluded that his hypertension had not been aggravated beyond its normal progression, explaining that his blood pressure medication has been discontinued, and not increased or changed.  She noted that there were few glucose or HbgA1c levels of record prior to 2004, but that he had documented persistently high blood pressures as early as 1996.  She further noted that white coat hypertension was not considered benign or harmless, and that a great percentage of the time it was a precursor to persistent, treated hypertension.  (citation omitted).  

The Board finds that the claim must be denied.  The Veteran was not treated for high blood pressure symptoms during service, nor was hypertension or high blood pressure noted upon separation from service in May 1969.  Therefore, hypertension is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of hypertension is dated in 2004.  This is over 34 years after separation from active duty service.  In this regard, the Veteran has not asserted that he had hypertension during service, or at any time prior to 2004.  See transcript of Veteran's hearing, held in July 2009.  In addition, the Board finds that the February 2011 VA opinion is highly probative evidence against the claim.  In this opinion, it was concluded that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310; Allen.  The examiner indicated that the Veteran's claims files had been reviewed, and the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further points out that this opinion is consistent with the July 2005 VA opinion, which was also based on a review of the Veteran's C-file, to the extent that that examiner concluded that the Veteran's hypertension was not caused by his service-connected diabetes mellitus.  Finally, there is no medical evidence to show that hypertension was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has hypertension that is related to his service, or to a service-connected disability, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

As a final matter, the Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  However, there is no competent evidence to show that hypertension was caused by such exposure, Combee  v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), and the applicable law does not include hypertension as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116  (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The issue on appeal is primarily based on the contention that hypertension was caused or aggravated by a service-connected disability.  To the extent that the Veteran has asserted that he began having high blood pressure symptoms at some point in time, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his or her claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of hypertension, or to state whether such a condition was caused or aggravated by a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the Veteran's service treatment records do not show any relevant treatment.  His post-service medical records do not show the existence of hypertension prior to 2004.  In July 2005, and January 2011, VA physicians determined that his hypertension was not related to his service-connected diabetes mellitus, type 2.  There is no competent evidence to associate his hypertension with service, or any service-connected disability.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has hypertension that is related to a service-connected disability. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2006.  Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations, and etiological opinions have been obtained.  In this regard, in January 2011, the Board remanded this claim for additional development.  The Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained. Subsequent to the Board's Remand, the Veteran was afforded an examination that covered his hypertension.  The examiner indicated that the Veteran's C-file had been reviewed, and the report includes a summary of the Veteran's reported history, and detailed examination findings.  The opinion is accompanied by a sufficient rationale.  Under the circumstances, the Board finds that the examiner had a sufficient basis for his opinion, and that this examination report is adequate.  See Prejean v. West, 13 Vet. App. 444, 448- 449 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also in January 2011, pursuant to the Board's remand, the Veteran was requested to identify any additional treatment which was not already of record.  However, no new treatment was identified.  The Board therefore finds that there has been substantial compliance with its January 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


